Upon consideration of the petition for writ of habeas corpus and the State’s response thereto, it is the opinion of this Court that the Petition is procedurally faulty and that Petitioner’s right to relief has not been adequately demonstrated. We dismiss but without prejudice to Petitioner’s right to appropriately move for dismissal of the information and if then aggrieved to seek mandamus, if he is so advised. Dickey v. Circuit Court, Gadsen County, Quincy, Florida, Fla.1967, 200 So.2d 521.
The petition for writ of habeas corpus is denied.
Habeas corpus denied.